
	

114 HRES 397 IH: Expressing the sense of the House of Representatives regarding preserving the rights of employers and employees regarding coverage through association health plans.
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 397
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Ms. Herrera Beutler (for herself, Mrs. McMorris Rodgers, and Mr. Newhouse) submitted the following resolution; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		RESOLUTION
		Expressing the sense of the House of Representatives regarding preserving the rights of employers
			 and employees regarding coverage through association health plans.
	
	
 Whereas for decades association health plans have provided employers and employees with access to high-quality, affordable coverage;
 Whereas this coverage should be preserved as it meets the goal of ensuring access to quality, affordable health care; and
 Whereas the Affordable Care Act should not be interpreted by the Federal Government and State governments in a way that destroys health insurance markets: Now, therefore, be it
	
 That it is the sense of the House of Representatives that— (1)the Federal Government and State governments should carry out the law in a way that preserves the rights of employers and employees to maintain health insurance coverage through association health plans; and
 (2)the Affordable Care Act should not be construed to supersede State law that establishes, implements, or continues in effect any standard or requirement solely relating to health insurance issuers in connection with association health plans except to the extent that such standard or requirement prevents the application of an explicit requirement of Federal law.
			
